t c memo united_states tax_court alondra industries limited d b a accent insulation company and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date mark d pastor and larry s dushkes for petitioners ursula p gee william a mccarthy and linette b angelastro for respondent memorandum findings_of_fact and opinion beghe judge by statutory notices dated date respondent determined deficiencies in and additions to the 1cases of the following petitioners are consolidated herewith edco leasing corporation docket no and pertinax limited docket no federal_corporation income_tax of petitioner alondra industries limited d b a accent insulation company alondra for its fiscal_year ended date alondra's fiscal and of petitioner edco leasing corporation edco for its fiscal_year ended date edco's fiscal by notice of final_partnership_administrative_adjustment fpaa dated date respondent increased the income reported on the u s partnership return of income of petitioner pertinax limited pertinax a partnership whose partners include alondra and edco for the calendar_year the deficiencies additions and adjustment in dispute are as follows ket no alondra fiscal additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure of the dollar_figure interest due on dollar_figure docket no edco fiscal additions to tax_year deficiency sec_6653 sec_6653 dollar_figure dollar_figure of the interest due on dollar_figure docket no pertinax calendar_year adjustment to income dollar_figure petitioners' cases were consolidated for trial briefing and opinion the issues for decision are whether the burden_of_proof should be shifted from corporate petitioners to respondent with respect to the issues of substantiation of claimed expenses for rent and management fees whether disputed amounts of dollar_figure dollar_figure and dollar_figure allegedly paid respectively by alondra edco and pertinax to joel munro mr munro for rent are deductible by petitioners as ordinary and necessary business_expenses whether and to what extent dollar_figure paid to mr munro is deductible by pertinax as reasonable_compensation whether disputed amounts of dollar_figure and dollar_figure allegedly paid respectively by alondra and edco to pertinax as management fees are deductible by alondra and edco as reasonable_compensation whether disputed amounts of dollar_figure and dollar_figure paid respectively by alondra and edco to pertinax for wages paid to employees of pertinax some of whom also served as officers of alondra and edco are deductible by alondra and edco as ordinary and necessary business_expenses the proper tax treatment of unreasonable_compensation routed to mr munro by alondra and edco through pertinax and whether alondra and edco are liable for additions to tax for negligence under sec_6653 and b and alondra is liable to the addition_to_tax for substantial_understatement under sec_6661 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure we hold that corporate petitioners' motion to shift the burden_of_proof is denied as moot the disputed amounts allegedly paid for rent are not deductible the disputed amounts paid to mr munro as compensation are deductible by pertinax only to the extent stated below the disputed amounts allegedly paid_by alondra and edco to pertinax as management fees are not deductible the disputed amounts paid_by alondra and edco to pertinax for wages of its employees are deductible to the extent stated below the unreasonable_compensation routed to mr munro by alondra and edco through pertinax should be treated as unreasonable_compensation directly provided to mr munro by alondra and edco and the additions to tax for negligence and for substantial_understatement are both sustained to the extent stated below findings_of_fact the stipulations of fact the supplemental stipulations of fact and the exhibits attached thereto are incorporated in our findings by this reference unless we state otherwise these findings concern facts occurring during the relevant taxable_period parties and affiliates alondra is a california corporation alondra keeps its books and reports its income using the accrual_method of accounting on a fiscal_year ending june j b ross a k a jo anne munro ms ross is alondra's sole shareholder and secretary at the time of filing of alondra's petition its principal_place_of_business was pincite el centro street south pasadena california the el centro property edco is a california corporation edco keeps its books and reports its income using the accrual_method of accounting on a fiscal_year ending september mr munro ms ross's father is edco's sole shareholder at the time of filing of edco's petition its principal_place_of_business was at the el centro property united california insulation company ucic is a wholly owned subsidiary of united california industries inc ucii both of them are california corporations and their income deductions and credits are reported on consolidated corporation income_tax returns the principal_place_of_business of both ucic and ucii is at the el centro property mr munro is ucii's sole shareholder ucii keeps its books and reports its income using the accrual_method of accounting and a calendar_year neither ucic nor ucii is a petitioner in this court 3according to ucii's consolidated_return for ucic was one of three subsidiaries of ucii but was by far the dominant member accounting for some percent of the ucii affiliated group's total gross_receipts 4respondent determined a deficiency and additions against ucii for employing adjustments to the income of ucii similar to those against alondra and edco for their fiscal but the deficiency and additions are not in dispute having been settled administratively at some undetermined time after and before trial of the cases at hand ucii and or ucic filed for continued pertinax was formed as a california general_partnership in date pertinax keeps its books_and_records and reports its income using the accrual_method of accounting and a calendar_year at the time of filing of pertinax's petition its principal_place_of_business was at the el centro property from the time of its formation through pertinax always had three general partners that shared equally in income and made equal capital contributions and those partners are edco alondra and ucic all three petitioners--alondra edco and pertinax--as well as ucic and ucii are controlled by mr munro and his family mr munro's daughter ms ross is the sole shareholder of alondra mr munro is the sole shareholder of edco and ucii thus members of mr munro's family directly or indirectly own all of pertinax's partners pertinax manages alondra edco and ucic and mr munro controls pertinax's policies business background alondra and ucic are insulation contractors engaged primarily in the sale and installation of insulation material in buildings edco is engaged in leasing automobiles and trucks pertinax provides marketing management and administrative services to its partners continued bankruptcy alondra employs between and persons edco has three employees pertinax employs approximately executives including mr munro and ms ross to managers a sales employee and 20-plus clerical personnel as support staff in when mr munro was in his midsixties he had approximately years of business experience in banking and finance that included employment with security bank security pacific bank the bank of pasadena and wells fargo bank he first became acquainted with ucic while he was employed at wells fargo when the then owner of ucic asked him for advice in date when mr munro retired from wells fargo ucic hired him as an adviser later about mr munro acquired ownership of ucic5 and was its sole shareholder from about through in alondra was a newly organized but inactive corporation and ucic did all the insulation work of the complex later made up of alondra ucic edco and pertinax david lee clearman mr clearman joined ucic at mr munro's invitation in spring working as assistant to the president after some years at ucic mr clearman became president of alondra which was just then beginning active operations prior to beginning employment with ucic and its affiliates in mr clearman worked for wells fargo bank where he had 5the record does not indicate whether ucii existed at that time or how and when ucic became a wholly owned subsidiary of ucii started in and risen to the rank of vice president and branch manager in date while he was assistant manager of the south pasadena branch mr clearman first met mr munro who was manager of that branch mr clearman and mr munro worked together at the south pasadena branch for about a year and a half by about ucic's trade debt with its primary insulation supplier owens-corning fiberglass was delinquent because of owens-corning's importance to ucic ucic could not remain in business unless it avoided default on this debt mr munro persuaded owens-corning to restructure the payment terms on the debt then by reducing overhead returning some leased equipment and closing unprofitable branch locations he cut ucic's expenses and increased its cash-flow in this and other ways mr munro succeeded in having the owens-corning trade debt repaid in full and in putting ucic on a sound operating footing mr munro was ucic's and alondra's primary spokesman for purchasing fiberglass insulation material and for negotiating prices and terms with owens-corning this was because the president of owens-corning personally held him in high esteem whereas the industry payment term was generally days and days for a large contractor owens-corning's terms with alondra and ucic were days with a 2-percent discount mr munro's good relations with owens-corning were a critical reason for owens-corning's granting such favorable terms the 90-day- payment terms allowed alondra and ucic to buy and warehouse the insulation sell and install the product and collect the sale price before being required to pay owens-corning alondra and ucic always took advantage of the discounts offered by owens- corning the alondra-ucic combination was owens-corning's largest customer and alondra and ucic were given owens-corning's best prices and terms as a result of the policies set by mr munro ucic--and later alondra--came to have excellent reputations with suppliers like owens-corning and with their customers the general building contractors alondra and ucic could sell at competitive prices and general contractors could depend on the two companies to deliver and install the product in good time pass the necessary inspections and relieve the general contractors' concerns about the insulation work on their projects alondra and ucic did not require any outside borrowings through in the late 1970's building activity was increasing in california but insulation contractors were restricted to limited amounts of fiberglass insulation material from the primary supplier of this material owens-corning in response mr munro decided to supplement fiberglass insulation which is in bat form with blowing wool made of cellulose he acquired eight blowing trucks for ucic and alondra as he correctly anticipated that the shortage of fiberglass insulation would last several years with the eight trucks at first primarily ucic and later alondra could and did take advantage of the housing boom just then starting as a result ucic and alondra were able to increase their sales in its corporate_income_tax return ucii reported gross_receipts of dollar_figure whereas the relevant returns for ucii alondra and edco for their taxable years reported combined gross_receipts of dollar_figure 6the figures are not strictly comparable the figures for alondra and edco are not available for the earlier year while alondra presumably had few or no sales in that year edco is known to have been in existence and to have had employees subtracting edco's gross_receipts of dollar_figure from the total for reduces the total to dollar_figure these figures should be adjusted to account for inflation the consumer_price_index published by the department of labor is the measure of inflation that is used in several sections of the code sec_1 - j e c h g c b f b b d h c e in addition it is the measure of inflation that courts often use where the measure is not specified by statute eg for the purpose of computing legal costs awarded under the equal_access_to_justice_act or sec_7430 10_f3d_690 9th cir 968_f2d_263 2d cir 919_f2d_1044 n 5th cir if we use the consumer_price_index dollar_figure in amounts to dollar_figure in dollars the total of dollar_figure represents only dollar_figure percent growth over that figure if we take compounding into account this corresponds to annual growth of percent if we consider the time until to be years percent if we use years if we use the producer price index we get similar figures dollar_figure in dollars total growth of dollar_figure percent representing dollar_figure percent annual growth over years for comparison mr munro's compensation received from pertinax rose from dollar_figure in to dollar_figure in and dollar_figure in if we use the consumer_price_index dollar_figure in amounts to dollar_figure in dollars the amount of dollar_figure represents dollar_figure percent growth over that figure continued role of alondra until the late 1970's ucic was the dominant member of this complex of organizations however ucic's installation workers were unionized competitive pressures increased and a trend toward employment of nonunion workers developed in the southern california construction industry in alondra which had previously been an inactive corporation began to conduct insulation sales and installation business using nonunion installation workers while ucic continued its insulation sales and installation business using union installation workers by operating alondra and ucic in this fashion mr munro implemented the business operating concept of double-breasting under which out of a total business operation one entity is subject_to union contracts while the other entity is not during the middle and late 1980's alondra with its lower labor costs grew in size while ucic experienced a decline in business because of its higher labor costs continued this corresponds to annualized growth of dollar_figure percent if we take the time until as being years and dollar_figure percent if we take it as being years using the producer price index instead we get similar figures dollar_figure in dollars total growth of dollar_figure percent representing dollar_figure percent annual growth over years 7the carpenters' union at a date unspecified in the record filed a lawsuit challenging the structuring of alondra as a nonunion shop on the grounds that ucic and alondra were one and the same business_entity for labor_union contract purposes eventually around or a settlement was reached with continued role of pertinax mr munro at about the same time that alondra was activated and as an integral part of the double-breasting operating concept decided to establish pertinax as a separate_entity to provide management marketing and administrative services for ucic and alondra on date pertinax was organized as an equal partnership of ucic alondra and edco mr clearman became pertinax's general administrative manager and was so employed continuously through date alondra and ucic used their own separate work forces to carry out their contracts to install insulation however pertinax supplied overall management marketing administrative and financial services for each of the three corporate partners pertinax provided its corporate partners with numerous important advantages including economies of scale and utilization of the same talents in providing similar services to both ucic and alondra while at the same time preserving their separateness for installation labor purposes thus pertinax could avoid staff duplications and provide the same services to continued the carpenters' union whereby alondra became a union shop but could remain competitive with nonunion shops alondra signed a contract with the carpenters' union that allowed piecework pay which nonunion contractors used rather than the hourly rate that the union had traditionally demanded even after the settlement management continued to emphasize growth in alondra which as a union shop that could compete with nonunion contractors had the best of both worlds the two insulation businesses whose needs were virtually identical including the making and implementation of executive policy accounting marketing clerical assistance personnel work administration purchasing insulation product supplies and equipment insurance data processing tax_return preparation and so on in effect pertinax provided with the exceptions of vehicles and insulation installers and their supervisors virtually all the services that ucic alondra and edco required including executive personnel pertinax's executives mr munro james brewer mr brewer and mr clearman set overall business policies and together with other managers employed by pertinax implemented these business policies another major advantage was that by using pertinax as a central purchasing agent alondra and ucic received the benefit of lower prices for insulation materials and other supplies and services through leveraging their purchasing power throughout and alondra required the most services of the three partners thus during this period mr clearman as the general administrative manager of pertinax spent to percent of his time on alondra matters because alondra's size and growth were continuing to increase in relation to ucic's at the end of each month pertinax would add up the costs incurred by each of the three partners for pertinax services and charge them for those costs plus a 10-to-11-percent markup pertinax's service revenue thus consisted of reimbursement of its out-of-pocket expenses plus a markup to determine the allocation of its charges pertinax would survey its employees every or months asking each of them to allocate his time spent in servicing the three partners most of pertinax' sec_25 to employees at the el centro property received the periodic questionnaires the percentages derived from this survey were used to allocate pertinax's costs among the three corporate partners these surveys were conducted regularly and if an employee's activities changed from a prior survey that change was taken into account and the costs attributable to that employee were reallocated appropriately pertinax generated invoices for the charges allocated to each partner and all of the partners paid pertinax's invoices on a timely basis all four entities--ucic alondra edco and pertinax--maintained separate general ledgers during employees of pertinax--apart from mr munro--were listed on pertinax's payroll year to date report they performed the following services and or occupied the following positions computer person accounting invoicer executive administrator receptionist administrator accounting in sales department clerical invoicing handling of claims data processing supervision of alondra's production accounts_receivable collections sales training controller and in-house attorney together they received dollar_figure of wages and salaries from pertinax in when we include mr munro's salary of dollar_figure pertinax's total payroll in was dollar_figure pertinax's payroll reports record two monthly payments of dollar_figure to mr munro during the first half of they also indicate that mr clearman and mr brewer received substantial deferred_compensation at the beginning of date during all of pertinax was engaged in the business of providing management services no records were kept by pertinax or any of its general corporate partners that show how many hours per week mr munro or any of its other executives and managers worked for pertinax uses and rentals of real_property in addition to its headquarters at the el centro property alondra uses four to six other locations as warehouses including a warehouse on lilac avenue in rialto california the lilac avenue property and ucic has its own separate warehouse the el centro property the headquarters of all four entities consists of an big_number square-foot office building situated on about one-half acre of land the improvements are owned by mr munro and the land is owned by his family_trust mr munro has a ground lease with his family_trust so that petitioners and ucic pay rent only to him and make no separate rent payments to the trust the lilac avenue property is a big_number square-foot warehouse situated on about acres alondra owns the improvements and mr munro's family_trust owns the land alondra has a written ground lease for the lilac avenue property every year or two mr clearman as pertinax's general administrative manager would adjust the amount of rent paid_by alondra for the lilac avenue property after calling local realtors for going rental rates on similar properties ucic alondra edco and pertinax each have leases with mr munro for their use and occupancy of the el centro property these leases are all for terms of years the lease with edco is dated date the lease with alondra although undated also appears to have commenced on date the lease with pertinax is dated date these leases state as initial rental figures dollar_figure per month for alondra dollar_figure per month for edco and dollar_figure per month for pertinax each lease provides for periodic rent adjustments in accordance with the consumer_price_index and mr clearman would follow the same procedure in adjusting the rental rate from time to time as he did for the lilac avenue property the rent for the el centro property would be allocated among ucic alondra edco and pertinax in accordance with the amount of space each of them used mr clearman would review and adjust the rent allocations on an annual basis in general alondra's space usage and thus its share of the rent increased over the years whereas ucic's decreased and edco's remained fairly constant there were no defaults in rental payments by any of the four entities during any relevant period pertinax's rent expense was not charged separately to its three corporate partners but was absorbed in the to percent markup added to the costs that pertinax invoiced to the partners mr munro reported dollar_figure in rental income from the el centro property on his u s individual_income_tax_return mr munro's working conditions and responsibilities in and mr munro had a house in san marino california about miles from the el centro property however he generally lived at another house in santa barbara california about miles from the el centro property if mr munro was not in the office on a particular business_day a designated executive of pertinax called him at the end of the day to report on the day's business activities and to obtain operating instructions for the following day or days mr munro would give specific directions about what should be done regarding current sales cash management sales with interesting indications about the current market and sometimes employee matters a typical conversation would last between and minutes in and mr brewer coordinated sales activities carried out mr munro's policy directives governing marketing practices gross_profit margins how competitive to get with a particular contractor and so on and conducted the daily telephone conversations with mr munro mr munro made the final policy decisions for pertinax and the other entities including cash management overall marketing hiring of sales personnel capital improvements and equipment purchases and monitored their overhead costs thus he had ultimate responsibility for them mr munro's compensation arrangements since the 1970's attorney william malis mr malis has known mr munro and acted as a business adviser and general legal counsel to ucic alondra and edco at some undisclosed time mr munro asked mr malis to propose a fair and reasonable_compensation package mr malis looked at the last years' income_tax returns for all the corporations and concluded that average gross_sales were something less than dollar_figure million he therefore suggested that mr munro should not be compensated unless sales exceeded that base line and suggested step-percentages above that amount further because of mr munro's alleged expertise and negotiating skills in obtaining price concessions and favorable payment terms from suppliers mr malis thought that mr munro should receive apparently modest percentages of gross_profits again according to a scale of step- percentages based on that reasoning mr malis drafted the business consultant and management agreement the management agreement the original management agreement included alondra 8this time appears to be close to date when the agreement about to be described was by its terms to commence this agreement is undated and edco as signatories and referred to ucic and its affiliates although the management agreement by its terms made mr munro's compensation as consultant depend on the gross_sales and profits of ucic alone it was intended that alondra's and edco's gross_sales and profits should also be taken into account later about or mr malis revised the management agreement to address mr munro's concerns about asbestos liability and to make the language of the agreement conform to the previous practice of using the gross_sales and profits of all three companies--ucic alondra and edco--in computing mr munro's compensation either at the relevant time or thereafter mr malis calculated what mr munro's compensation should be under the revised management agreement by aggregating the gross_sales and gross_profits of ucic alondra and edco on that basis mr munro would have been entitled to dollar_figure for and dollar_figure for but he actually received only dollar_figure during and dollar_figure during mr malis observed mr munro's skills in negotiating useful price concessions and payment terms from the primary supplier of insulation materials at some time mr malis calculated that from through mr munro had saved ucic and alondra a combined amount of at least dollar_figure million in materials costs and finance_charges of approximately dollar_figure million 9however in alone the savings were no more than continued payments in issue in pertinax paid mr munro dollar_figure in salary and dollar_figure as a management fee and he reported both amounts as income on his form_1040 u s individual_income_tax_return for pertinax paid rent of dollar_figure to mr munro and he reported that amount on his individual_income_tax_return alondra paid dollar_figure to pertinax on date the payment was originally recorded in account no a suspense and clearing account but a substitute invoice reclassified this expense under account no for management services to the el centro headquarters for alondra the following account numbers were used by pertinax alondra ucic and edco to classify expenditures in certain expense categories that were paid to pertinax by alondra ucic and edco and deducted as ordinary and necessary business_expenses for income_tax purposes account no for management services for the el centro headquarters office for alondra account no for branch management services and account no for general administration wages for the el centro headquarters in addition to the dollar_figure payment to pertinax alondra has documented further payments to pertinax during alondra's fiscal continued slightly in excess of dollar_figure in materials costs and dollar_figure in finance_charges moreover if we subtract the figures for and subsequent years the savings allegedly achieved by mr munro over the period from through do not exceed dollar_figure in materials costs and dollar_figure in finance_charges for wages and management services amounting to dollar_figure because we do not know how much of the dollar_figure claimed by alondra as a rent deduction is supposed to have been paid to third parties we cannot determine the exact relationship of this amount to the rental income that mr munro reported as such in his individual_income_tax_return however mr munro's reporting of rental income appears consistent with the rental payments that petitioners claimed as deductions edco has documented payments of dollar_figure to pertinax during edco's fiscal for wages and management services mr munro appears to have included the dollar_figure claimed by edco as a rent deduction in the rental income that he reported in his individual_income_tax_return as rental income pertinax in its u s partnership return of income for reported as gross_income dollar_figure in management fees it deducted dollar_figure for salaries and wages and dollar_figure for management respondent having determined that reasonable_compensation for mr munro was dollar_figure disallowed the dollar_figure management deduction and dollar_figure of the deduction for salaries and wages claimed by pertinax 10respondent concedes that petitioners have documented dollar_figure through one exhibit and an additional dollar_figure through another pair of exhibits in fact however the first of these exhibits by our calculation documents dollar_figure as a result the total documented is dollar_figure not dollar_figure as respondent calculates opinion the disputes in these consolidated cases primarily concern the deductibility of payments by corporate petitioners alondra and edco which generally went to partnership petitioner pertinax and which it included in gross_income on its form_1065 and payments by pertinax most notably of compensation and rent to mr munro this state of affairs creates a danger of double_taxation to corporate petitioners to the extent that they are disallowed deductions for payments to pertinax at level this is because disallowing deductions to pertinax at level for payments that originated in receipts from corporate petitioners that are also disallowed as deductions to them at level will cause amounts disallowed to pertinax to come back to corporate petitioners as distributive shares of partnership income at level in what follows we will avoid double_taxation by treating pertinax as a conduit so that the unreasonable_compensation routed from the corporate partners to mr munro through pertinax will be regarded for tax purposes as received by mr munro from the corporate partners we leave the calculations of the amounts of the necessary adjustments to the rule_155_computations see discussion infra issue 11however rental payments by alondra edco and pertinax went directly to mr munro issue motion to shift burden_of_proof just before trial corporate petitioners invoking rule a filed a motion to shift the burden_of_proof upon respondent with regard to substantiation of the following categories of disallowed amounts paid_by alondra and edco those paid as rent to mr munro discussed infra issue those paid to pertinax under the rubric of management services--other discussed infra issue and those paid to pertinax under the rubric of management services--wages discussed infra issue we postponed acting on the motion and left it for disposition as part of our opinion on the merits petitioners argue and respondent denies that the language of the deficiency notices implies that the payments now questioned by respondent were in fact made as an example we quote the language of the notice sent to alondra on date with respect to the rental expenses this notice states it is determined that you incurred rental expense in the amount of dollar_figure in lieu of the dollar_figure reported on your return for the taxable_year ended date the adjustment of dollar_figure as shown below results from the partial_disallowance of rental expenses paid to joel munro claimed on your return for two properties owned by him because you have not established that the amounts paid were the fair market rental values of the properties at the time of payment or that the amounts paid were incurred or if incurred paid_by you during the taxable_year for ordinary and necessary business purposes or that these expenses were deductible under the provisions of the internal_revenue_code emphasis added with respect to management service fees the notice states it is determined that you incurred management service fees of dollar_figure in lieu of the dollar_figure reported on your return for the tax_year ended date the adjustment of dollar_figure results from the disallowance of amounts paid_by you to pertinax limited for management services provided to the taxpayer by pertinax this adjustment is made because you have failed to establish that the amounts paid were incurred or if incurred were paid_by you during the taxable_year for ordinary and necessary business purposes or that actual management services were provided for the fees paid emphasis added finally with respect to wage expenses the notice states it is determined that you incurred wage expense on your tax_return of dollar_figure in lieu of the dollar_figure reported on your return for the tax_year ended date the adjustment of dollar_figure results from the disallowance of amounts paid_by you to pertinax limited and deducted by you as reimbursement for the wages paid to the officers of this corporation who were classified as employees of pertinax limited this adjustment is made because you have failed to establish that the amounts paid were incurred or if incurred were paid_by you during the taxable_year for ordinary and necessary business purposes or that the individuals classified as employees of pertinax were not in fact employees of this taxpayer corporation under the provisions of the internal_revenue_code emphasis added the notice to edco contains substantially identical language respondent's answers filed on july and date implicitly not only deny that these three categories of payment were fair and reasonable but also that they were even incurred respondent's trial memoranda for the alondra and edco cases made clear that respondent was going to require petitioners to establish that the three categories of expenditures had been paid_or_incurred corporate petitioners' motion argues that substantiation of the payments was a new_matter not mentioned in the statutory notices corporate petitioners have always seen the substantiation issue as concerning substantiation of payment at trial documents were stipulated that substantiate the challenged management payments indeed respondent except for some small matters of detail essentially failed at trial to dispute the substantiation issue however respondent on brief not only continues to deny that the payments to pertinax for management services and to mr munro for rent have been substantiated but now argues that alondra and edco were required to and failed to substantiate their total deductions for wages and management services insofar as the issue is substantiation of payment corporate petitioners' motion is moot respondent's belated demand for substantiation of alondra's total deductions for wages is unacceptable in the period in question alondra had between and employeesdollar_figure before briefing respondent had challenged only payments to pertinax and mr munro there was no reason for alondra to anticipate that it would have to substantiate wages paid to its own employees inasmuch as this matter was not even argued until briefing we consider it not to be before the court generally we will not consider issues that are raised for the first time at trial or on brief foil v commissioner t c 12we do not discuss here edco's three employees because respondent's notice disallowed all of edco's dollar_figure deduction for wages and salaries affd 920_f2d_1196 5th cir 64_tc_989 in what follows we consider alondra and edco wage expense deductions only insofar as they were either actually or allegedly paid to pertinax as reimbursement for wages paid_by pertinax to its employees the record suggests but does not state that corporate petitioners paid fees for management services only to pertinax if any such fees were paid to other parties substantiation of such payments would also be a matter not before the court in any event insofar as payments by alondra to pertinax for management services and to mr munro for rent require substantiation we find that they have been substantiated in the record regardless of which party is deemed to have the burden_of_proof accordingly we deny as moot corporate petitioners' motion to shift the burden to respondent with respect to wage and salary payments by alondra for edco respondent disallowed all deductions for wages and management services in her statutory notice respondent admits that of the total claimed deductions for management services and management wages of dollar_figure petitioner edco has substantiated payments of dollar_figure we need only consider who has the burden of substantiating payment of the remaining dollar_figure if we decide infra that reasonable payment by edco to pertinax exceeded dollar_figure inasmuch as we do not so find there is no need for further substantiation of payment of any of edco's claimed deduction for management services and management wages and the only remaining payment by edco for which we must consider substantiation is the entire dollar_figure paid in rent to mr munro for which respondent now demands substantiation the record supports the conclusion that this amount was paiddollar_figure for alondra the record similarly supports the conclusion that as much of the entire rental expense of dollar_figure for which alondra claimed a deduction as was supposed to have been paid to mr munro was indeed paid to himdollar_figure moreover the substantiated amount that alondra paid pertinax during alondra's fiscal namely dollar_figure dollar_figure dollar_figure exceeds dollar_figure the sum of the originally challenged dollar_figure representing reimbursement of wages paid_by pertinax plus the total of dollar_figure deducted by alondra as ordinary and necessary expenses for management services inasmuch as payment of the challenged amounts is either adequately supported by the record or need not be considered by us for other reasons corporate petitioners' motion is moot and we therefore deny itdollar_figure 13mr munro appears to have reported as rental income in his individual_income_tax_return amounts comparable to those allegedly paid_by the entities and claimed by them as deductions mr clearman's testimony at trial supports the conclusion that the rent payments were made 14see supra p 15however in our view the language of the statutory notices continued having disposed of the parties' dispute over the burden_of_proof with respect to the substantiation of payments we preface the following discussion with the observation that petitioners have the burden of showing that their payments for rent and management services were ordinary and necessary business_expenses deductible under sec_162 rule a issue rental payments sec_162 provides in pertinent part sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity excessive rental payments do not constitute ordinary and necessary business_expenses and are therefore not deductible 561_f2d_599 5th cir payments in excess of reasonable rent pursuant to an agreement between closely related parties that is not the product of arm's-length negotiation are not required within the meaning of continued does reflect the assumption that the challenged amounts were paid and fleming v commissioner tcmemo_1985_165 would provide adequate support for granting corporate petitioners' motion to the extent that it concerns substantiation of payment if it had not been mooted sec_162 and may therefore be rendered nondeductible 458_f2d_631 9th cir affg tcmemo_1970_74 hyde v commissioner tcmemo_1974_103 in the absence of arm's-length negotiations determination of what is a reasonable rental requires an inquiry into whether the amount_paid exceeds what a lessee dealing at arm's length with a stranger would have been required to pay 904_f2d_525 9th cir affg 90_tc_162 sparks nugget inc v commissioner supra pincite the taxpayer has the burden of rebutting the commissioner's determination initially entitled to a presumption of correctness that rental payments are unreasonable even when the commissioner has disallowed them in their entirety 428_f2d_251 5th cir here petitioners have not carried that burden particularly since respondent has disallowed only a relatively small part of their rental payments dollar_figure out of a total of dollar_figure claimed as deductions by all three petitioners leaving a total deduction of dollar_figure not in dispute mr clearman testified that the rent for both the lilac avenue and the el centro properties was determined every to years by calling a local realtor and inquiring into the prevailing rents for similar properties however this was the only evidence offered by petitioners to support the conclusion that the rents were fair and reasonable we are not satisfied that the rents were established by arm's-length negotiations among these closely related parties the leases for the el centro property make adjustments in rent dependent on the consumer_price_index the total in monthly rents paid_by alondra edco and pertinax according to the leases of dollar_figure per month in adjusted for the consumer_price_index corresponds to dollar_figure per annum in but in that year mr munro received dollar_figure in rental income from that property a variation in the rents paid_by ucic and or ucii between those years cannot explain the discrepancy in any case petitioners have not established that the initial lease terms for the el centro property were reasonable the lease for the lilac avenue property is not in the record under these circumstances we will not overturn respondent's determinations with respect to rental payments issue mr munro's compensation from pertinax sec_162 allows a partnership like any other business to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense salary arrangements between closely held corporations and their shareholders warrant close scrutiny 918_f2d_90 9th cir 819_f2d_1315 5th cir affg tcmemo_1985_267 and the same holds true for payments among related entities that include a partnership velvet horn inc v commissioner tcmemo_1981_227 rental payments from controlled_corporation to controlled_partnership to be deductible under sec_162 compensation must be both reasonable and paid purely for services rendered to the business sec_1_162-7 income_tax regs according to sec_1_162-7 income_tax regs any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible sec_1 b income_tax regs in addition contingent_compensation invites close scrutiny as a possible distribution of earnings_of the enterprise sec_1_162-7 income_tax regs if a contingent_compensation arrangement turns out to generate payments greater than the amounts that would ordinarily be paid as compensation those payments are generally deductible only if they are paid pursuant to a free bargain between the employer and the individual made before the services are rendered and not influenced by any consideration on the part of the employer other than that of securing the services of the individual on fair and advantageous terms id finally the allowance for the compensation may not exceed what is reasonable under all the circumstances sec_1_162-7 income_tax regs bonuses paid to employees are deductible only when made in good_faith and as additional compensation_for services actually rendered by the employees provided that when added to the salaries they do not exceed reasonable_compensation for the services rendered rapco inc v commissioner tcmemo_1995_ sec_1_162-9 income_tax regs extraordinary unusual and extravagant amounts paid_by a corporation to its officers as purported compensation_for their services but having no substantial relation to the measure of their services and being disproportionate to their value are not in reality payments for services they are not regarded as ordinary and necessary expenses within the meaning of sec_162 merely because the payments are made in accordance with an agreement between the corporation and its officers 278_us_282 contingent_compensation agreements can be upheld and compensation paid under them held to be deductible under appropriate circumstances automotive inv dev inc v commissioner tcmemo_1993_298 north carolina equip co v commissioner a memorandum opinion of this court dated date however we expressly stated in automotive inv dev inc v commissioner supra that even the contingent_compensation formula there approved might in other circumstances result in compensation that is unreasonable under sec_162 compensation even under a contingent_compensation formula is in any case limited to what is reasonable under all the circumstances which is in general such amount as would ordinarily be paid for like services by like enterprises under like circumstances sec_1_162-7 income_tax regs where there is no free bargain between the parties as contemplated by sec_1_162-7 income_tax regs a contingent_compensation agreement will not be dispositive of what is deductible under sec_162 528_f2d_176 10th cir affg 61_tc_564 425_f2d_31 7th cir affg tcmemo_1969_14 the court in such a case is free to make its own determination of what is reasonable_compensation whether an expenditure that is claimed as a deduction under sec_162 is reasonable_compensation for services rendered is a question of fact that must be decided on the basis of the facts and circumstances 95_tc_525 affd 965_f2d_1038 11th cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir the burden is on petitioners to show that they are entitled to a compensation deduction larger than that allowed by respondent rule a owensby kritikos inc v commissioner supra pincite 503_f2d_359 9th cir affg tcmemo_1971_200 partnerships bear this burden as much as corporations huber v commissioner tcmemo_1984_593 the cases contain lengthy lists of factors that bear on the determination of reasonableness the court_of_appeals for the ninth circuit to which appeal in these cases would lie uses the five-factor test of 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 these five factors are a role in company b external comparison c character and condition of company d conflict of interest and e internal consistency id l b pipe supply co v commissioner tcmemo_1994_187 curtis v commissioner tcmemo_1994_15 no single factor is controlling 399_f2d_603 9th cir affg tcmemo_1967_7 a role in company relevant considerations include the position held by the employee hours worked duties performed and the general importance of the employee to the success of the enterprise if the employee has received a large salary increase it may be helpful to compare past and present duties and salary payments elliotts inc v commissioner supra pincite even though respondent now disputes that mr munro was chief_executive_officer of petitioners including pertinax both parties have treated him as such and the record is replete with evidence that he was ultimately responsible for petitioners' policy decisions although mr munro had been responsible for obtaining favorable terms with suppliers in prior years nothing in the record indicates that he actually did so in the record does not indicate that mr munro devoted any more than minimal time to petitioners' affairs during the years in question moreover the record indicates a sharp rise in mr munro's compensation_for without any concomitant growth of the associated_enterprises this factor supports allowing a deduction for payments to mr munro of no more than the normal pay of a chief_executive_officer in the industry b external comparison this factor requires a comparison of the employee's compensation with that paid_by similar companies for similar services elliotts inc v commissioner supra pincite courts often regard this as the most important factor and receive testimony on the subject from competing experts in these cases however we have only the testimony of respondent's expert e james brennan iii mr brennan as we have previously noted mr brennan is no stranger to this court in that capacity mad auto wrecking inc v commissioner tcmemo_1995_153 the method that mr brennan has used to try to determine reasonable_compensation for mr munro is similar to mr brennan's method in other recent cases mr brennan uses data published in executive compensation surveys to derive equations relating total revenues of a business to the compensation paid to its officers mr brennan concluded in his report that the highest maximum amount of total compensation that the top executive of pertinax should have received was dollar_figure this figure was derived from the data reported by executive compensation service for industry sector services bonus paying companies for and took into account pertinax's reported revenues since the value of mr munro's and pertinax's services depended on the extent to which they helped corporate petitioners' businesses and not on the gross revenues of pertinax from the corporate partners it was a clear error for mr brennan to use pertinax's revenues in his testimony at trial mr brennan used the revenues of alondra ucic and edco to reach the conclusion that maximum reasonable_compensation for mr munro should have been dollar_figure if he was the best of the best among chief executive officers and dollar_figure if he was merely average as in previous cases we have difficulty accepting mr brennan's methods and conclusions guy schoenecker inc v commissioner tcmemo_1995_539 mad auto wrecking inc v commissioner supra boca constr inc v commissioner tcmemo_1995_5 l b pipe supply inc v commissioner supra mortex manufacturing co inc v commissioner tcmemo_1994_ curtis v commissioner supra automotive inv dev inc v 16mr brennan spoke of one standard deviation's distance from the mean but respondent rightly uses mr brennan's equations and data to interpret this to mean dollar_figure commissioner tcmemo_1993_298 diverse indus inc v commissioner tcmemo_1986_84 owensby kritikos inc v commissioner tcmemo_1985_267 probably the greatest flaw in his methods as we have often stated is that he does not base his conclusions on comparable businesses perhaps it would have been too difficult to get information about insulation contractors in particular but industry services--as opposed to say building contractors--is far too broad in addition we note that the method presents a serious risk of bias the data come from out of big_number u s companies that chose to reply to questionnaires mr brennan's method purports to depend on the highest compensation actually paid_by other businesses but executive compensation service in producing its reports excludes outliers that cannot be explained by its equationsdollar_figure despite our difficulties with mr brennan's methods we note that respondent continues to rely on mr brennan to argue that mr munro was not entitled to compensation exceeding dollar_figure or if we conclude that he rendered exceptional service as a chief_executive_officer dollar_figure we agree with respondent that mr munro was not a truly superlative chief_executive_officer in 17we have trouble understanding the significance of mr brennan's use of standard deviations in this context he admitted that his data are asymmetrical and do not display the percentage of outliers at distances of more than one or two standard deviations from the mean that one would expect from a bell-shaped curve ie that the distribution of the population is not normal however we will use mr brennan's conclusions only against respondent as a tacit concession that mr munro was entitled to be paid dollar_figure cf guy schoenecker inc v commissioner supra thus this factor favors petitioners but only to the extent described above c character and condition of company the focus here is on the company's size as indicated by its sales net_income or capital value and on the complexities of the business and general economic conditions elliotts inc v commissioner f 2d pincite the parties agree that alondra and ucic were operating at a profit in but showed no particularly great growth however petitioners argue that mr munro should have been credited with and compensated for petitioners' allegedly great growth in previous years and point to allison corp v commissioner tcmemo_1977_166 where deferred_compensation for earlier years' work was allowed under certain circumstances prior services may be compensated in a later year 281_us_115 59_tc_231 affd in part and revd in part on other grounds 536_f2d_289 9th cir however the taxpayer must establish that compensation in the prior periods was insufficient and that the current year's compensation was intended to compensate for the prior underpayments 95_tc_525 affd on another ground 965_f2d_1038 11th cir as we have seen supra note earlier growth was not so extraordinary in any case mr munro was highly compensated in earlier years so no reason was shown to reward him in for what he had done earlier moreover there is nothing in the record to indicate that any of the compensation paid to mr munro in was earmarked as being for prior services the absence of any earmarking supports the view that petitioners' argument in this regard is a mere afterthought pacific grains inc v commissioner f 2d pincite on balance this factor supports upholding normal chief_executive_officer compensation_for the current_year for mr munro d conflict of interest this fourth factor focuses on whether a relationship exists between petitioners and the employee here mr munro that might permit them to disguise nondeductible corporate_distributions of income as deductible salary expenditures such a relationship may exist where the employee is a business's sole or controlling 18in the salary income reported on mr and mrs munro's joint income_tax return was dollar_figure we have no evidence for and in mr munro's salary was dollar_figure in it was dollar_figure in and it was dollar_figure shareholder or where the existence of a family relationship indicates that the terms of the compensation arrangement may not have been the result of a free bargain elliotts inc v commissioner supra pincite7 the record clearly discloses a family relationship alondra's sole shareholder was mr munro's daughter ms ross the sole shareholder of ucii the sole owner of ucic and of edco was mr munro himself thus mr munro was the sole owner of two out of the three equal partners of pertinax and the third partner was wholly owned by his daughter petitioners themselves argue strenuously in support of their claim that mr munro did important work deserving generous compensation that he effectively controlled all the entities there is nothing in the record besides mr malis' less than credible testimony to indicate that anything like arm's-length negotiations took place the cases at hand bear a striking resemblance to pepsi-cola bottling co v commissioner t c pincite in that case the contingent_compensation agreement under review had been struck years before during its earlier years the arrangement resulted in far less compensation to the executive in question than he later received moreover he long had been the sole executive officer of the corporation that paid the compensation we concluded that the contingent_compensation agreement was not the result of a free bargain so that it did not have to be honored under sec_1_162-7 income_tax regs here too there was no such free bargaindollar_figure as petitioners concede this factor favors respondent e internal consistency this factor requires comparison with how other employees in the business were paid compared to the employee in question and with how the employee himself was paid in other years elliotts inc v commissioner supra pincite8 in these cases for purposes of comparing salaries of other employees with mr munro's compensation we have information only for in that year dollar_figure out of mr munro's total compensation of dollar_figure was wages and salary whereas the wages and salary of petitioners' other two primary executives mr brewer and mr clearman were dollar_figure and dollar_figure respectively although mr munro's compensation in previous years had been substantial the management fee or bonus of dollar_figure for was as far as we know unprecedented in the history of pertinax and its partners petitioners concede that this factor also favors respondent 19we need not take into account either version of the management agreement both because there was no free bargain and because the record indicates that neither version was actually given effect by the parties thus we need not discuss the parties' arguments about whether the management agreements were enforceable under california contract law we conclude that on balance all the factors favor allowing only as much deductible compensation_for mr munro as mr brennan and respondent have conceded is reasonable we therefore hold that pertinax was entitled to deduct dollar_figure for compensation paid to mr munro but no more cf guy schoenecker inc v commissioner tcmemo_1995_539 we thus sustain a disallowance of dollar_figure in the deduction claimed by pertinax for compensation payments to mr munro issue management service fees paid_by alondra and edco we have held that businesses can deduct management and consulting fees under sec_162 only to the extent that they were paid for services actually rendered huber v commissioner tcmemo_1984_593 what matters is the nature of the services performed and not the label put on them by the payor and the payee id petitioners bear the burden of proving what portion of the fees is allocable to deductible expenses id in these cases petitioners have established that pertinax performed management services for the corporate partners however they have not carried their burden of establishing the extent to which the total of dollar_figure alleged to have been paid to pertinax by corporate petitioners was in payment for such services the bulk of the dollar_figure disallowed to alondra by respondent might well be presumed to consist of the dollar_figure challenged by respondent aside from a bare statement that the dollar_figure was reimbursement of salaries and compensation paid_by and or incurred for pertinax to its employees including james brewer david clearman joel munro and others petitioners have pointed to no evidence establishing the purpose of the payment certainly the circumstances surrounding the substitute invoice create suspicion moreover petitioners have not provided the information that would enable us to determine the value of the services provided by pertinax--particularly mr munro's services--to the corporate partners respondent in her trial memorandum in the alondra case docket no states that dollar_figure of the dollar_figure disallowed to alondra was used for mgmt fees bonuses dollar_figure this statement strongly suggests that this amount includes the dollar_figure paid as a management fee to mr munro even though petitioners who bear the burden of disproving respondent's determination rule a have not even moved to have the trial memorandum entered into the record we admit respondent's 20the remaining dollar_figure is said in that memorandum to have been paid for mgmt services wages for mirror products mirror products is not identified in the record but respondent's treatment of the amount suggests it is controlled somehow by mr munro 21the relevant information in the trial memorandum was available to both parties as we stated in sisson v commissioner tcmemo_1994_545 the evidentiary rule_of 6_tc_1158 affd on other grounds 162_f2d_513 10th cir failure of a party to produce evidence in his possession that might favor his case leads to the presumption that the evidence continued statement sua sponte as an admission fed r evid d we conclude from this evidence that upholding respondent's disallowances at both the pertinax and corporate petitioner levels would absent some offsetting adjustment result in substantial double_taxation of corporate petitioner alondra see introductory discussion supra pp nevertheless petitioners have failed to refute respondent's disallowances of deductions of dollar_figure by alondra and of dollar_figure by edco under this heading we therefore sustain respondent's disallowances of all of edco's dollar_figure deduction and dollar_figure of alondra's dollar_figure deduction however we deal infra issue with the double_taxation issue generated by respondent's determinations and our rulings on issue sec_3 and issue management wages respondent's statutory notice appears to have disallowed as much of alondra's total deduction of dollar_figure for wages and salaries as went to pertinax--dollar_figure--and all of edco' sec_21 continued is in fact unfavorable therefore cannot be used against either party respondent urges us to use wichita terminal against petitioners because of mr munro's failure to testify at trial petitioners' counsel's assertion of mr munro's bad health was however an adequate explanation of his absence particularly in view of his advanced age at the time of trial in any event respondent was just as free as or even more free than petitioners to call mr munro as a witness we therefore consider mr munro's absence to be a neutral factor deduction of dollar_figure for wages and salaries however the record shows that pertinax paid wages and salaries amounting to dollar_figure to employees other than mr munro and the numbers for those employees are reasonabledollar_figure in addition we have just held that reasonable_compensation for pertinax to pay mr munro was dollar_figure these figures add up to dollar_figure we do not know the relative shares of this total paid_by alondra ucic and edcodollar_figure however we conclude using the rule_of 39_f2d_540 2d cir and the sales figures available for that of this dollar_figure ucic paid dollar_figure alondra dollar_figure and edco dollar_figure with respect to edco we note that respondent has disallowed all of edco's dollar_figure deduction for salaries and wages even though the parties have stipulated that edco had three employees even though the stipulation does not say whether or not they were full time or represented an allocation between edco and the other corporate partners this determination is obviously wrong we uphold edco's dollar_figure deduction in full of the dollar_figure that alondra apparently paid to pertinax for wages we uphold dollar_figure and disallow the remaining dollar_figure 22if we divide this figure of dollar_figure by the number of pertinax's employees other than mr munro we reach an average_annual_compensation of dollar_figure when we take into account that this figure includes the executive salaries for messrs clearman and brewer this average looks eminently reasonable 23the statutory notice sent to ucii disallowed dollar_figure apparently ucii's total deduction for management fees--wages for this means that of the total dollar_figure that alondra deducted for wages we uphold respondent's disallowance to the extent of dollar_figure and uphold alondra's deduction of the remaining dollar_figure this dollar_figure includes both the dollar_figure that we have just calculated and the initially unchallenged figure of dollar_figure which was presumably paid to alondra's own employees the dollar_figure we disallow represents the part of alondra's claimed deduction for wages and salaries that we are not satisfied was used by either alondra or pertinax to pay reasonable_compensation our results to this point may be tabulated as follows deductions allowed allowed disallowed claimed stat_notice tax ct tax ct rents issue alondra dollar_figure dollar_figure dollar_figure dollar_figure edco big_number big_number big_number big_number pertinax big_number big_number big_number big_number management services other issue sec_4 alondra big_number big_number big_number big_number edco big_number big_number pertinax big_number big_number big_number big_number wages salaries issue sec_5 alondra big_number big_number big_number big_number edco big_number big_number pertinax big_number big_number big_number big_number it should be noted that although we have disallowed dollar_figure in deductions claimed by pertinax in the last two categories as representing the unreasonable part of mr munro's compensation we have disallowed deductions in these categories of dollar_figure for alondra and dollar_figure for edco there is no reason why the figures should be identical at both levels the disallowances to alondra and edco at the corporate_partner level result partly from a failure of proof by petitioners because we have used our determination of mr munro's reasonable level of compensation to reach our results on issue we must consider it as well as issue sec_3 and when we consider the proper adjustments needed issue tax treatment of disallowed payments at two levels the strongest reason for upholding respondent's disallowances of the deductions by alondra and edco in the management services and wages categories issues and to the extent that we have is that the bulk of those unreasonable payments ended up in mr munro's hands as unreasonable_compensation our conclusion that the amounts that pertinax claimed as deductions exceeded what we have determined was mr munro's reasonable level of compensation is of course why we have upheld respondent's disallowance of pertinax's deductions in these categories to the substantial extent that we have issue the record in its present state makes it difficult to trace precisely how pertinax used payments coming from the corporate partners including the payments for which we have disallowed deductions by alondra and edco however the record once we include respondent's trial memorandum which we have admitted sua sponte permits us to conclude that the bulk of the disallowed payments made by the corporate partners to pertinax was used by pertinax to make payments to mr munro that exceeded reasonable_compensation the record also discloses considerable payments by alondra and edco to pertinax during their taxable years in question unless we treat pertinax as a mere conduit our upholding of respondent's disallowances of deductions for the same unreasonable_compensation at both the partnership and the corporate_partner levels will give respondent two bites of the apple if we disallow the deductions at the partnership level having also disallowed deductions for the same payments at the corporate level then under the rules of tefra tax equity and fiscal responsibility act of tefra publaw_97_248 stat and sec_6226 respondent will be able-- and indeed obliged--to treat as income to the partners the payments by them 92_tc_71 that had also been disallowed as deductions to them at the corporate level at trial we asked the parties to address in their briefs the consequence of denying the deductions claimed by pertinax for compensation paid to mr munro that had in effect been received by pertinax from its partners and reported by pertinax as gross_income it appeared to us then as it does now that disallowing deductions to the corporate partners for amounts included in distributable income of the partnership would result in doubly taxed income to the extent that the funds were merely transferred through pertinax to mr munro pertinax did not actually receive gross_income that should properly increase partnership income distributable to its partners neither party complied with our request because of the difficulty in tracing that we have mentioned it is possible that some of those amounts may have been reported in years not before usdollar_figure nevertheless we believe that the bulk of the disallowed payments made by the corporate partners to pertinax was used by pertinax to make payments to mr munro that exceeded reasonable_compensation during the years before us we will give petitioners a last opportunity during the rule computation to establish the mathematical computations and corrections necessary to avoid this problem see the home group inc v 24we realize that the double_taxation we are concerned about would occur in two different taxable years of the corporate petitioners the disallowance of the payments made to pertinax by alondra and edco occurs during their fiscal years ending june and date respectively the pertinax income on which they would be taxed as a result of the pertinax disallowance of deductions would be taxed to them in their immediately following fiscal years ending june and date respectively this is because pertinax is on a calendar_year consistently with the limitations of sec_706 and its partners include within their income for a taxable_year of theirs any sec_702 distributive_share taxable_income with respect to a partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner sec_706 however the fact that the corporate petitioners would not be taxed on their distributive shares of the phantom income before us here until their following tax_year which is not before us would not obviate the double_taxation danger we see here commissioner 91_tc_265 affd on other issues 875_f2d_377 2d cir we will not perform a similar adjustment for petitioners' rental payments because pertinax actually used the space that it rented even if it paid slightly more than respondent determined was reasonable the evidence does not suggest to us as it does for the unreasonable_compensation that the parties' intent and the economic_substance was for funds to be transferred from the corporate partners to mr munro through the partnership we are not overly troubled by the small amount of double_taxation that may result to the corporate partners from their having to pay tax on their distributive shares of pertinax's dollar_figure rental deduction disallowance issue additions to tax a negligence respondent determined that petitioners alondra and edco are liable for the additions to tax for negligence pursuant to former sec_6653 and b dollar_figure sec_6653 provides an addition_to_tax for negligence or intentional_disregard_of_rules_and_regulations in the amount of percent of the underpayment if any part thereof is attributable to negligence sec_6653 imposes an addition_to_tax in the amount of 25repealed effective for returns whose due_date determined without regard to extensions is after date omnibus budget reconciliation act of obra publaw_101_239 sec c 103_stat_2399 the current provisions for returns due after that date are to be found in current sec_6662 b and c percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under similar circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 939_f2d_874 9th cir affg in part and revg in part on other grounds tcmemo_1989_390 925_f2d_348 9th cir affg 92_tc_1 85_tc_934 petitioners bear the burden of proving that respondent's determination of negligence is erroneous rule a allen v commissioner supra pincite 58_tc_757 the taxpayer can avoid liability for the addition_to_tax for negligence by showing that he reasonably relied on competent professional advice 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 94_tc_473 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra pincite to succeed in this defense the taxpayer must show that he supplied all necessary information to the professional adviser weis v commissioner supra pincite 59_tc_473 when considering the negligence addition we must evaluate the particular facts of each case considering the relative sophistication of the taxpayers as well as the way in which they approached their decisions 933_f2d_757 9th cir levine v commissioner tcmemo_1995_362 lucas v commissioner tcmemo_1995_341 in these cases petitioners contend that their actions were reasonable because they relied upon mr malis a tax attorney and certified_public_accountant in using pertinax and because the corporate_income_tax returns were prepared by certified public accountants petitioners have not established that they fully informed the preparers of all information that should have been taken into account in preparing their returns mr malis did testify that he drafted and revised the management agreement but not that he gave advice on tax matters although it must be regarded as highly probable that as general counsel of the various entities he offered such advice the record does not so indicate and we do not know what his advice was see allen v commissioner supra pincite in any case and most importantly for our purposes petitioners cannot be regarded as lacking sophistication in view of the extensive business experience of mr munro and mr clearman and the presence of an in-house attorney evaluation of whether in this setting petitioners alondra and edco were negligent or intentionally disregarded the rules and regulations is a factual inquiry c t i inc v commissioner tcmemo_1994_82 here alondra and edco have not given any credible explanation of what the payments for management services were in fact compensation_for we are particularly struck by the absence of explanation by petitioners for alondra's dollar_figure payment under the circumstances petitioners have not met their burden of showing that they acted reasonably in claiming the deductions whose disallowance we have sustained indeed they have not made such a showing with respect to any such deductions consequently all such underpayments as we find for the corporate petitioners we treat as being attributable to negligence and the sec_6653 and b additions to tax are imposed on them in their entirety b substantial_understatement respondent also determined that petitioner alondra is liable for the addition_to_tax for substantial_understatement_of_income_tax liability pursuant to sec_6661dollar_figure 26also repealed effective for returns the due_date for which determined without regard to extensions is after date obra sec c 103_stat_2399 the current provisions for returns due after that date are to be found in current sec_6662 b and d former sec_6661 provides for an addition_to_tax equal to percent of the amount attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure in the case of a corporation sec_6661 and b an understatement of income_tax occurs if the tax actually shown on the return is less than the amount required to be shown on the return sec_6661 91_tc_88 petitioners bear the burden of proving that respondent's determination is erroneous rule a 39_f3d_658 6th cir affg and remanding 99_tc_370 alondra reported total_tax due for alondra's fiscal of dollar_figure in computing this tax alondra claimed deductions for rent management fees and wages that respondent disallowed in light of our findings on these issues alondra's understatement_of_tax exceeds the threshold established by sec_6661 thus alondra made a substantial_understatement within the meaning of sec_6661 petitioners argue as they do for the negligence additions to tax that they reasonably relied on competent professional advice we reject this argument here as well just as we do for the negligence additions to tax and for the same reasons an understatement will be reduced to the extent that it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 in these cases alondra's understatement for alondra's fiscal was not adequately disclosed we cannot say that there was substantial_authority for petitioners' tax treatment of the disputed items even under the liberal standards just enunciated by the court_of_appeals for the eleventh circuit in 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 osteen can be distinguished from alondra's case primarily because the issue here is purely factual nor do we have here the all-or-nothing situation that troubled the court_of_appeals for the eleventh circuit in osteen sec_6661 provides that the secretary may waive all or any part of the addition_to_tax for substantial_understatement on a showing by the taxpayer that there was reasonable_cause for the understatement or part thereof and that the taxpayer acted in good_faith while the authority to waive the sec_6661 addition_to_tax rests with the commissioner not with this court we review the denial of a waiver by the commissioner under the abuse_of_discretion standard 91_tc_1079 dollar_figure 27under sec_6664 of current law obra sec a 103_stat_2398 effective for returns the due_date for which is after date the commissioner no longer has this discretion and no penalty can be imposed for underpayments if it is shown that there was a reasonable_cause for them and that the taxpayer acted in good_faith but this is new law not in effect for the cases before us having found that alondra has not sustained its burden for the purpose of avoiding the negligence_penalty we would have no difficulty in sustaining the imposition of the substantial_understatement_penalty even if alondra had ever requested a waiver in any event there is no evidence that alondra has ever requested a waiver accordingly as we noted in brown v commissioner tcmemo_1992_15 we cannot find that respondent abused her discretion when petitioner never requested respondent to exercise it see also 58_f3d_557 10th cir affg tcmemo_1992_693 reinke v commissioner 46_f3d_760 8th cir affg tcmemo_1993_197 mailman v commissioner supra pincite4 dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir klieger v commissioner tcmemo_1992_734 sec_1 income_tax regs respondent's determination of the sec_6661 addition_to_tax is sustained to the extent of percent of alondra's understatement_of_tax to reflect the foregoing and the parties' concessions decisions will be entered under rule
